PER CURIAM.
We agree with and shall follow the decisions made on the precise point at issue here by our brethren of the Third, Fourth and Ninth Circuits. Commissioner of Internal Revenue v. Stockly, 3 Cir., 221 F.2d 745, affirming Stockly v. Commissioner, 22 T.C. 28; Hofferbert v. Marshall, 4 Cir., 200 F.2d 648, affirming Marshall v. Hofferbert, D.C.Md., 108 F.Supp. 350; Ford v. Commissioner, 9 Cir., 217 F.2d 886, adopting the reasoning expressed in the opinion of Judge (now Chief Judge) Murdock in the Stockly case, supra, after review by the entire Tax Court.
Affirmed.